 



Exhibit 10.1

CDW COMPUTER CENTERS, INC.
STOCK OPTION AGREEMENT
FOR EMPLOYEES

     CDW Computer Centers, Inc., an Illinois corporation (the “Company”), hereby
grants to the individual (the “Optionee”) named in the award notice attached
hereto (the “Award Notice”) as of the date set forth in the Award Notice (the
“Option Date”), pursuant to the provisions of the CDW 2000 Incentive Stock
Option Plan (the “Plan”), a non-statutory stock option to purchase from the
Company the number of shares of its common stock, $0.01 par value (“Stock”), set
forth in the Award Notice (the “Option”), at the price per share set forth in
the Award Notice, upon and subject to the terms and conditions set forth below,
in the Award Notice and in the Plan. Capitalized terms not defined herein shall
have the meanings specified in the Plan.

     1. Option Subject to Acceptance of Agreement. The Option shall be null and
void unless the Optionee shall accept this Agreement by executing the Award
Notice in the space provided therefor and returning an original execution copy
of the Award Notice to the Company.

     2. Manner of Exercise of Option. Subject to the limitations set forth in
this Agreement, the Option may be exercised by the Optionee (a) by giving
written notice to the Company specifying the number of whole shares of Stock to
be purchased and by accompanying such notice with payment therefor in full (or
by arranging for such payment to the Company’s satisfaction) either (i) in cash,
(ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously acquired whole shares of
Stock (to which the Optionee has good title, free and clear of all liens and
encumbrances and which the Optionee either (x) has held for at least six months
or (y) has purchased on the open market) having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable pursuant to the Option by reason of such exercise, (iii) in cash by a
broker-dealer acceptable to the Company to whom the Optionee has submitted an
irrevocable notice of exercise or (iv) by a combination of (i) and (ii), and
(b) by executing such documents as the Company may reasonably request. The
Company shall have sole discretion to disapprove of an election pursuant to any
of clauses (ii) — (iv). Any fraction of a share of Stock which would be required
to pay such purchase price shall be disregarded and the remaining amount due
shall be paid in cash by the Optionee. No certificate representing a share of
Stock shall be delivered until the full purchase price therefor and any
withholding taxes thereon, as described in Section 5 hereof, have been paid.

     3. Termination of Option and Forfeiture of Option Gain. (a) If the Optionee
is employed by, receives compensation from or otherwise is associated with or
has agreed in principle to be employed by or to receive compensation from or
otherwise be associated as an officer, agent, director, employee, shareholder,
consultant or otherwise with a Competitor (as defined in the Plan) of the
Company at any time prior to the expiration of the Option: (i) the Option shall
terminate automatically (if not previously terminated) on the date the Optionee
engages in such activity and (ii) any and all Option Proceeds (as defined in the
Plan) shall be immediately due and payable by the Optionee to the Company. The
remedy provided by this Section shall be in addition to and not in lieu of any
rights or remedies that the Company may have against the Optionee in respect of
a breach by the Optionee of any duty or obligation to the Company.

     (b) The Optionee agrees that by executing the Award Notice the Optionee
authorizes the Company and its Subsidiaries to deduct any amount or amounts owed
by the Optionee pursuant to Section 3 from any amounts payable by the Company or
any Subsidiary to the Optionee, including, without limitation, any amount
payable to the Optionee as salary, wages, vacation pay or bonus. This right of
setoff shall not be an exclusive remedy and the Company’s or a Subsidiary’s
election not to exercise this right of setoff with respect to any amount payable
to the Optionee shall not constitute a waiver of this right of setoff with
respect to any other amount payable to the Optionee or any other remedy.

     4. Investment Representation. The Optionee hereby represents and covenants
that (a) any shares of Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1993, as amended, and the rules and
regulations thereunder (the “Securities Act”), unless such purchase has been
registered under the Securities Act and any applicable state securities laws;
(b) any subsequent sale of any such shares shall be made either pursuant

 



--------------------------------------------------------------------------------



 



to an effective registration statement under the Securities Act and any
applicable state securities laws, or pursuant to an exemption from registration
under the Securities Act and such state securities laws; and (c) if requested by
the Company, the Optionee shall submit a written statement, in a form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of any purchase of any shares hereunder or (y) is
true and correct as of the date of any sale of any such shares, as applicable.
As a further condition precedent to any exercise of the Option, the Optionee
shall comply with all regulations and requirements of any regulatory authority
having control of or supervision over the issuance or delivery of the shares
and, in connection therewith, shall execute any documents which the Board or the
Committee shall in its sole discretion deem necessary or advisable.

     5. Withholding Taxes. As a condition precedent to the delivery of Stock
upon exercise of the Option, the Optionee shall, upon request by the Company,
pay to the Company in addition to the purchase price of the shares, such amount
as the Company may be required, under all applicable federal, state, local or
other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option. If the Optionee shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to the Optionee. The Optionee may elect to satisfy his or her obligation to
advance the Required Tax Payments as provided in Section 4.5 of the Plan. No
certificate representing a share of Stock shall be delivered until the Required
Tax Payments have been satisfied in full.

     6. Delivery of Certificates. Upon the exercise of the Option, in whole or
in part, the Company shall deliver or cause to be delivered, subject to the
conditions of this Agreement and the Plan, one or more certificates representing
the number of shares purchased against full payment therefor. The Company shall
pay all original issue or transfer taxes and all fees and expenses incident to
such delivery, except as otherwise provided in Section 5.

     7. Designation as Non-Statutory Stock Option. The Option is hereby
designated as not constituting an Incentive Stock Option. This Agreement shall
be interpreted and treated consistently with such designation.

     8. Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to CDW Computer Centers, Inc.,
200 North Milwaukee Avenue, Vernon Hills, Illinois 60061, Attention:
Compensation and Stock Option Committee, and if to the Optionee, to the last
known mailing address of the Optionee contained in the records of the Company.
All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery, (b) by facsimile with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication shall be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

     9. Miscellaneous. The Board or the Committee shall have the right to
resolve all questions which may arise in connection with the Option or its
exercise. Any interpretation, determination or other action made or taken by the
Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive. This Agreement is subject to the provisions of the Plan
and shall be interpreted in accordance therewith. This Agreement shall be
binding upon and inure to the benefit of any successor or successors of the
Company and any person or persons who shall acquire any rights hereunder in
accordance with this Agreement, the Award Notice or the Plan. The Award Notice
may be executed in two counterparts, each of which shall be deemed an original
and both of which together shall constitute one and the same instrument.

2